Case 0:17-cv-60533-JEM Document 155 Entered on FLSD Docket 02/12/2019 Page 1 of 1




                         UN ITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT 0F FLORIDA
                                FO RT LA U D ERD ALE D IV ISION
                     CaseNum ber:17-60533-CIV-M ARTINEZ-OTAZO -REYES

   ROD N EY SCO TT PA TTERSON ,
         Plaintiff,

   V S.

   AM ERICAN AIRLIN ES, TNC., a Delaware
   Cop oration,
         D efendant.


                      O R DER O F REFEREN C E TO M A G ISTM TE JU D G E

          PURSUANT to 28 U.S.C.j 6361)and the MagistrateRulesofthe LocalRulesofthe
   Southern DistrictofFlorida,the above-captioned cause is referred to United StatesM agistrate

   Judge A LICIA M .O TA ZO -R EY ES to take allnecessary and proper action asrequired by 1aw

   with respectto:

          AIlmattersrelatingtoDefendant'sM otion forSanctionsIECF No.1541.
          ORDERED AND ADJUDGED thatitisthe responsibility ofthe partiesin thiscase to

   indicatethenam eoftheM agistrate Judge on allmotionsand related papersreferred by thisorder

   inthecasenumbercaption (CASE NO.:17-60533-C1V-MARTm EZ-OTAZO-M YES).
          DONE AND ORDERED in Cham bersatM iami,Florida,this îî day ofFebruary, 2019.



                                                            e


                                                   JOS E.M ARTW EZ
                                                   > 1 ED STA TES D ISTRICT JUD GE
   Copiesprovided to:
   M agistrate Judge O tazo-Reyes
   A1lCounselofRecord
